DISMISS; and Opinion Filed April 3, 2013.




                                       S In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                    No. 05-13-00237-CV

          IN RE: EDWARD W. MANDEL AND IGOR SHABANETS, Relators

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-00519-2013

                             MEMORANDUM OPINION
                         Before Justices Bridges, Evans, and Lewis
                                Opinion by Justice Bridges
      The Court has before it relators’ agreed motion to dismiss petition for writ of mandamus.

We GRANT the motion and DISMISS the petition.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE



130237F.P05